Case: 12-1651    Document: 13     Page: 1   Filed: 11/21/2012




           NOTE: This order is nonprecedential.

   mIniteb ~tate~ Qtourt of ~peaI~
        for tbe jfeberaI Qtircuit

                       SIBU, LLC,
                    Plaintiff-Appellant,
                             v.
                    BUBBLES, INC.,
                    Defendant-Appellee.


                          2012-1651


     Appeal from the United States District Court for the
   District of Utah in case no. 12-CV-0187, Judge Dale A.
                           Kimball.


  Before RADER, Chief Judge, LOURIE and SCHALL, Circuit
                         Judges.
 SCHALL, Circuit Judge.
                          ORDER
    The court considers whether to transfer this case to
the United States Court of Appeals for the Tenth Circuit.
SIBU, LLC and Bubbles, Inc. both indicate that transfer
is appropriate.
     SIBU, LLC appeals from a judgment of the United
 States District Court for the District of Utah in a trade-
 mark infringement action. Pursuant to 28 U.S.C. § 1631,
Case: 12-1651         Document: 13     Page: 2   Filed: 11/21/2012




 SIBU, LLC V. BUBBLES, INC.                                   2


 this court is authorized to transfer the case to a court in
 which the appeal could have been brought at the time it
 was filed or noticed. Transfer is appropriate here.
       Accordingly,
       IT Is ORDERED THAT:
    The appeal is transferred pursuant to 28 U.S.C.
 § 1631 to the United States Court of Appeals for the
 Tenth Circuit.
                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk


 s26